

115 S802 IS: Larry Doby Congressional Gold Medal Act
U.S. Senate
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 802IN THE SENATE OF THE UNITED STATESApril 3, 2017Mr. Brown (for himself, Mr. Booker, Mr. Portman, Mr. Menendez, Mr. Graham, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award a Congressional Gold Medal in honor of Lawrence Eugene Larry Doby in recognition of his achievements and contributions to American major league athletics,
			 civil rights, and the Armed Forces during World War II.
	
 1.Short titleThis Act may be cited as the Larry Doby Congressional Gold Medal Act. 2.FindingsCongress finds that—
 (1)Larry Doby was born in Camden, South Carolina, on December 13, 1923, and moved to Paterson, New Jersey, in 1938, where he became a standout 4 sport athlete at Paterson Eastside High School;
 (2)Larry Doby attended Long Island University on a basketball scholarship before enlisting in the United States Navy during World War II;
 (3)upon his honorable discharge from the Navy in 1946, Larry Doby played baseball in the Negro National League for the Newark Eagles;
 (4)after playing the 1946 season, Larry Doby’s contract was purchased by the Cleveland Indians of the American League on July 3, 1947;
 (5)on July 5, 1947, Larry Doby became the first African-American to play in the American League; (6)Larry Doby played in the American League for 13 years, appearing in 1,533 games and batting .283, with 253 home runs and 970 runs batted in;
 (7)Larry Doby was voted to 7 All-Star teams, led the American League in home runs twice, and played in 2 World Series;
 (8)in 1948, Larry Doby helped lead the Cleveland Indians to a World Series Championship over the Boston Braves and became the first African-American player to hit a home run in a World Series game;
 (9)after his stellar playing career ended, Larry Doby continued to make a significant contribution to his community;
 (10)Larry Doby was a pioneer in the cause of civil rights and received honorary doctorate degrees from Long Island University, Princeton University, and Fairfield University;
 (11)in 1978, Larry Doby became the manager of the Chicago White Sox, only the second African-American manager of a Major League Baseball team;
 (12)Larry Doby was the Director of Community Relations for the New Jersey Nets of the National Basketball Association, where he was deeply involved in a number of inner-city youth programs; and
 (13)Larry Doby was inducted to the National Baseball Hall of Fame in 1998. 3.Congressional gold medal (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design, in honor of Larry Doby and in recognition of his achievements and contributions to American major league athletics, civil rights, and the Armed Forces during World War II.
 (b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 (c)Transfer of medal after presentationFollowing the presentation of the gold medal in honor of Larry Doby pursuant to subsection (a), the gold medal shall be given to his son, Larry Doby, Jr.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.